Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claim 1 is directed to an image forming system. Claim 1 identifies the uniquely distinct features of “(f) determining whether a second prescribed condition is met, wherein at least connection of a recording medium to the media interface of the second image forming apparatus is required for the second prescribed condition to be met; (g) in a case where determination is made in (f) that the second prescribed condition is met, determining whether configuration information exported from one of the plurality of image forming apparatuses is stored in a recording medium connected to the media interface of the second image forming apparatus; (h) in a case where determination is made in (g) that configuration information exported from one of the plurality of image forming apparatuses is stored in the recording medium connected to the media interface of the second image forming apparatus, receiving a data password through the user interface of the second image forming apparatus; (i) in response to receiving the data password in (h), decrypting the configuration information stored in the recording medium connected to the media interface of the second image forming apparatus using the data password received in (h); and (j) importing the configuration information decrypted in (i)”. The closest prior art Asahara (US 2014/0022591) teaches an image forming apparatus having a function of importing import data including a setting value for the image forming apparatus includes a memory and a processing unit in communication with the memory, the processing unit being configured to control a receiving unit configured to receive an import instruction to receive the import data and perform import processing via any one of a plurality of paths, an analysis unit configured to analyze the import data based on the import instruction, a determination unit configured to determine, based on an import data receiving path via which the import data has been received and the import data that has been analyzed by the analysis unit, whether the import data receiving path is affected by the import, an output unit configured to output, when the determination unit determines that the import data receiving path is not affected, an import result log representing a result of importing the import data via the import data receiving path after the import data has been imported, and a display unit configured to display, when the determination unit determines that the import data receiving path is affected, a screen displaying a warning that the import data receiving path is affected by the import before the import data is imported (paragraph [0007]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claims 2-17 are directed to an image forming apparatus, and non-transitory computer-readable storage medium storing computer- readable instructions for an image forming apparatus. Claims 2 and 17 identify the uniquely distinct features of “(c) in a case where determination is made in (b) that configuration 22information is not stored in the connected recording medium, receiving a data password through the user interface; (d) in response to receiving the data password in (c), encrypting the configuration information stored in the memory using the data password received in (c); (e) exporting the configuration information encrypted in (d) to the connected recording medium; (f) in a case where determination is made in (b) that configuration information is stored in the connected recording medium, receiving a data password through the user interface; (g) in response to receiving the data password in (f), decrypting the configuration information stored in the connected recording medium using the data password received in (f); and (h) importing the configuration information decrypted in (g)”. The closest prior art Asahara (US 2014/0022591) teaches an image forming apparatus having a function of importing import data including a setting value for the image forming apparatus includes a memory and a processing unit in communication with the memory, the processing unit being configured to control a receiving unit configured to receive an import instruction to receive the import data and perform import processing via any one of a plurality of paths, an analysis unit configured to analyze the import data based on the import instruction, a determination unit configured to determine, based on an import data receiving path via which the import data has been received and the import data that has been analyzed by the analysis unit, whether the import data receiving path is affected by the import, an output unit configured to output, when the determination unit determines that the import data receiving path is not affected, an import result log representing a result of importing the import data via the import data receiving path after the import data has been imported, and a display unit configured to display, when the determination unit determines that the import data receiving path is affected, a screen displaying a warning that the import data receiving path is affected by the import before the import data is imported (paragraph [0007]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Brandwine (US 9,703,976) discloses large volumes of data to be securely imported to, and exported from, a data storage service or other such location in a secure manner without a customer having to manage keys or encryption. A data management component can execute on a client device that can identify data to be stored and obtain the appropriate key for encrypting the data. Once the data is encrypted, the data can be written to a portable storage device, which can be shipped to the data storage service. When the device is received to the data storage service, an ingestion station reads the encrypted data and causes the encrypted data to be stored to the data storage service. The data remains encrypted from the client device through being stored to the data storage service. When a request for the data is received, the data can be decrypted and returned in response to the request (Abstract);
Yamada (US 2020/0296227) discloses an information-processing device, a memory is configured to store setting information including an operation setting for the information-processing device. A controller is configured to perform: acquiring; determining; allowing; importing; and encrypting. The acquiring acquires import authentication information including a device password for the information-processing device while a removable storage medium storing import setting information is connected to an input-output interface. The determining determines whether the device password matches a preset device password of the information-processing device. The allowing allows, in response to determining that the device password matches the preset device password, the import setting information to be imported. The importing imports the import setting information from the removable storage medium into the memory as the setting information. The encrypting encrypts the import authentication information using the device password to create encrypted import authentication information and stores the encrypted import authentication information into the removable storage medium (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675